THOMPSON, District Judge.
The determination of the questions presented depends upon the construction to be given to paragraph 263 of the tariff act of July 24, 1897, which, in so far as it is pertinent to the controversy here, provides as follows, to wit:
“Fruits preserved in * * * spirits, * » » one cent per pound and thirty-five per centum ad valorem; if containing oyer ten per centum of alcohol, * * * thirty-five per centum ad valorem and in addition $2.50 per proof gallon of the alcohol contained therein In excess of ten per centum.”
The objections to the assessment made by the local officers were stated by Judge Somerville, in delivering the opinion of the board of general appraisers, as follows: First. That duty should have been assessed only on the alcohol contained' in the supernatant liquid, excluding that contained in the cherries. Second. That the appraiser, in making an appraisement of the merchandise, proceeded upon a wrong principle, and had no right to add any one of the items of in*307ternal revenue tax represented as follows: (i) The general internal revenue tax of 156.25 francs per hectoliter; (2) the special “droit de ville” tax for the city of Bordeaux of 30 francs per hectoliter; (3) the “octroi” tax also levied locally for the city of Bordeaux of 24 francs per hectoliter.
As to the first objection: The taxable subject is fruit preserved in spirits; the fruit and the spirits together constitute the taxable subject. If the spirits contain but 10 per centum, or less, of alcohol, the rates of duty to be levied on the fruit so preserved are 1 cent per pound and 35 per centum of its market value “in the principal markets of the country from whence imported.” But if the spirits contain over 10 per centum of alcohol, the rates of duty to be levied on the fruit so preserved are 35 per centum of its market value in said markets, and $2.50 per proof gallon of alcohol in excess of 10 per centum, whether absorbed by the fruit or supernatant. In the first case the duties rest on the alcohol only in so far as it contributes to the weight and value of the fruit and spirits, including 10 per centum of the alcohol. An additional specific duty is laid of $2.50 per gallon on the excess of alcohol over the 10 per centum, and there is no suggestion in the language of the statute that in determining the amount of the excess the alcohol absorbed by the cherries should be eliminated from the computation.
As to the second objection: The ruling of the board of general appraisers is not seriously questioned by counsel on either side. The court approves the finding of the board of general appraisers.